Pbe Cueiam,
This is an appeal from an order of the court below continuing a preliminary injunction restraining the defendant from interfering with the plaintiffs’ possession of a store room in the City of Easton and from instituting or proceeding with any summary action at law for that purpose. We have carefully considered the facts disclosed by the record, and think there were reasonable grounds for the action of the court below, and, therefore, in accordance with our established practice we will not, on this appeal, further consider the merits of the case.
The appeal is dismissed at the costs of the appellant.